Citation Nr: 1309592	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  08-10 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating greater than 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from June 1984 to January 1993, from April 2003 to August 2003, and from October 2003 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA) for the Roanoke, Virginia RO.

The Board notes the Veteran requested a hearing in his April 2008 Substantive Appeal form, but withdrew the hearing request in May 2008, requesting instead that the claim be considered again by an RO representative following a scheduled June 2008 examination.  Additional review was accomplished through July 2008, April 2009, and March 2010 Supplemental Statements of the Case (SSOCs).

During the course of the appeal, on two separate occasions, the RO granted a temporary 100 percent disability rating based on convalescence following the Veteran's two surgeries on his right knee.  However, as higher disability ratings are available for the Veteran's right knee disability both before and after each convalescent period, the claim for a higher disability rating for the right knee disability remains viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

By a September 2011 determination, the Board denied the claim of entitlement to a disability rating in excess of 10 percent for a right knee disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2012 Order, the Court vacated the September 2011 decision of the Board, pursuant to the recommendation of a contemporaneous Joint Motion for Remand (JMR), and remanded the matter for readjudication.  

The Board has considered Rice v. Shinseki, 22 Vet. App. 447 (2009), which holds that where a veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  However, in this case, the Veteran indicated in a July 2009 statement that he specifically was not filing a claim for a TDIU.  He remarked that it was never his intent to file for a TDIU.  Thus, a remand for consideration of entitlement to a TDIU is not necessary.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to an increased rating greater than 10 percent for right knee strain, status post resection of patellar plica.

Initially, the Board notes that the Court has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Veteran was afforded several VA examinations for his right knee, as part of his claim for an increased rating.  The report for the final VA examination, in January 2010, noted that the Veteran's reported symptoms included instability of the right knee, while objective testing of the right knee revealed no evidence of instability.  

In the JMR noted above, the parties agreed that "the Board erred in failing to remand the Appellant's claim for clarification of the January 2010 VA examiner's findings" in light of the above "inconsistent notations" as to right knee instability.  Although the Board is uncertain how the January 2010 VA examiner could further clarify her examination report, given that the January 2010 VA examination report clearly delineated that the Veteran subjectively reported instability of the right knee but that objective physical examination and testing showed no evidence of right knee instability, in light of the parties' agreement that the January 2010 VA examination report is inadequate, the Court's holding in Barr, and the length of time since the last VA examination, an additional VA examination is warranted.

In addition, the AMC should take the opportunity to obtain VA treatment records from August 2009 to the present.

Finally, the Board has considered the conclusion of the parties in the above JMR that the September 2011 Board decision failed to adequately discuss evidence of record that potentially could establish the Veteran's entitlement to a separate disability rating under Diagnostic Codes (DCs) 5258 or 5259.  The Board has considered whether additional evidentiary development is warranted based on the foregoing concerns.

In that regard, the Veteran's current 10 percent rating has been awarded pursuant to DC 5260, which provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a, DC 5260 (2012).  While the Veteran does not have limitation of flexion to 45 degrees or less to warrant a compensable rating, he does have objective evidence of pain on repetitive motion and his 10 percent rating was awarded based in some measure on that reported painful motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also 38 C.F.R. § 4.14 (2012).  DC 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.  DC 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.  However, as the Veteran has already been awarded a 10 percent rating based, in part, on limitation of motion, a separate disability rating under either DCs 5258 or 5259 would violate 38 C.F.R. § 4.14 and the rule against pyramiding as ratings under these DCs also contemplate painful or otherwise limited motion.  See VAOPGCPREC 9-98 (August 14, 1998) (explaining that removal of semilunar cartilage may result in complications producing loss of motion).

As to whether a rating greater than the current 10 percent rating under DC 5260 could be applied under DCs 5258 or 5259, the highest rating applicable under DC 5259 is 10 percent.  As noted, DC 5258 does allow for a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  In addition, a July 2007 MRI showed a small tear in the right lateral meniscus.  Contemporaneous evidence, including a January 2007 VA examination report and the July 2007 MRI report itself, however, showed no evidence of effusion into the joint.  In January 2008, the Veteran underwent right patellar plica and meniscal arthroscopy and debridement to repair the meniscal problem.  Subsequent records do not show an ongoing right meniscal tear.  As prior to January 2008 the Veteran did not have evidence of effusion and after January 2008 the evidence of record shows no evidence of dislocated semilunar cartilage, pending the below ordered VA examination and association of additional VA treatment records, the Board finds no basis on which to award a 20 percent rating under DC 5258 based upon the current evidence.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records from all applicable VA medical facilities from August 2009 to the present.  Any negative responses should be documented in the file and the Veteran must be provided with an opportunity to provide such medical records.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2012).

2.  After the above evidence is obtained, to the extent available, schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his right knee disability.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims file must be provided to the examiner for review in conjunction with the examination and the examiner should note that it has been reviewed.  The examiner should discuss all symptoms and findings necessary to adequately rate the Veteran under the appropriate diagnostic code(s).  In that regard, the examiner is requested to consider, and discuss as appropriate, the January 2010 VA examination report that included subjective reports of right knee instability, while objective examination and testing showed no evidence of right knee instability.  Any and all opinions must be accompanied by a complete rationale.

3.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


